Citation Nr: 1033220	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-29 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for 
service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to an initial rating higher 
than 20 percent for service-connected diabetes mellitus, type II.  
The most recent VA examination afforded to the Veteran for this 
disability was in October 2005, almost five years ago.  The Board 
finds that a new examination is required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).  

The Veteran is also seeking entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, type II.

VA's duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds the duty to assist has not been met.  

Service treatment records do not note a diagnosis of 
hypertension.  However, the Veteran had elevated blood pressure 
levels.

According to the National Institutes of Health and the National 
Heart, Lung and Blood Institute, normal blood pressure is a 
systolic reading of less than 120 or a diastolic reading of less 
than 80.  Prehypertension is classified as a systolic reading of 
120 to 139 or a diastolic of 80 to 89.  Stage one hypertension is 
a systolic of 140 to 159 or a diastolic of 90 to 99 and stage two 
hypertension is a systolic of 160 or a diastolic greater than or 
equal to 100.  "Prevention, Detection, Evaluation, and Treatment 
of High Blood Pressure," National Institute of Health, National 
Heart, Lung, and Blood Institute (2003). 

The Veteran's entrance examination from June 1968 noted a blood 
pressure of 136/84, but did not note any history of hypertension.  
This blood pressure is considered prehypertension.  The Veteran's 
discharge examination from March 1970 noted a blood pressure of 
126/88.  This is also considered prehypertension.   

Post-service records indicate the Veteran is currently taking 
medication for hypertension.  The Veteran has not yet been 
afforded a VA examination for hypertension.  Additionally, the 
Veteran contends that his hypertension is secondary to his 
service-connected diabetes mellitus, type II.  A VA medical 
opinion has not been obtained pertaining to this issue.  A remand 
is required in order to obtain nexus opinions.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all updated treatment records.

2.  After any available records have been 
obtained and associated with the file, 
schedule the Veteran for a VA examination 
to determine the current severity of his 
diabetes mellitus, type II.

The examiner should identify and 
completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  

Ask the examiner to discuss all findings 
in terms of the Schedule of Ratings -
Endocrine System, 38 C.F.R. § 4.118, 
Diagnostic Code 7913.  The pertinent 
rating criteria must be provided to the 
examiner.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims file must be made 
available to the examiner.  

3.  Afford the Veteran a VA examination 
for hypertension.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
hypertension is:

a.) proximately due to or aggravated by 
his diabetes mellitus type II; or 

b.) developed within one year of service 
discharge in March 1970; or 

c.) is in any other way causally related 
to his active service, including exposure 
to herbicides.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

5.  After all of the above actions have 
been completed, readjudicate the claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


